Citation Nr: 1701538	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO. 14-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to the grant of 100 percent effective October 14, 2014.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from February 1961 to February 1965.  He also served in the U.S. Air National Guard.

This case came to the Board on appeal from two March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which assigned a 50 percent evaluation for PTSD effective August 13, 2010.  The Veteran timely appealed the decisions.  In a November 2014 rating decision, the RO increased the Veteran's PTSD rating to 100 percent effective October 14, 2014.

The claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. The evidence shows that from August 13, 2010 to March 23, 2014, the Veteran's PTSD symptoms most closely approximated occupational and social impairment with deficiencies in most areas, but not total impairment.

2. The evidence shows that from March 24, 2014 onward, the Veteran's PTSD symptoms have been most closely approximating total occupational and social impairment.

3. The evidence shows that the Veteran's has a 100 percent schedular disability rating from March 24, 2014.

4. The evidence shows that the Veteran's combined disability rating from August 13, 2010 to March 23, 2014 is 70 percent.  The evidence shows that his service-connected disability renders him unable to secure and follow a substantially gainful occupation during that period.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but not higher, for PTSD have been met from August 13, 2010 to March 23, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a 100 percent rating for PTSD have been met from March 24, 2014 onward.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411 (2016).

3. The criteria for TDIU have been met from August 13, 2010 to March 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a 100 percent evaluation effective August 13, 2010, the date of his claim.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows that he is entitled to staged disability ratings of 70 percent and 100 percent.  The evidence also shows that the Veteran's claim for TDIU is warranted from August 13, 2010 to March 23, 2014.  The reasons for these findings follow.

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A. Duty to Notify

The claim arises from disagreement with the initial rating following the grant of service connection.  The U.S. Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

B. Duty to Assist

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for PTSD in November 2011 and October 2014.  The examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  

II. Rating Analysis for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's disabilities that affect the level of occupational and social impairment, including, if applicable, those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 5th ed.) (2013) (DSM-5) and the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

Under the General Rating Formula for Mental Disorders, the occupational and social impairment for a 50 percent rating is contemplated as

[o]ccupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Occupational and social impairment for a 70 percent rating is contemplated as

[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The occupational and social impairment for a 100 percent rating is contemplated as

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

The Veteran and his spouse are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service-connected PTSD is currently assigned (1) a 100 percent rating, effective October 14, 2014, and (2) a 50 percent rating from August 13, 2010 to October 13, 2014.

After reviewing the pertinent medical and lay evidence, the Board finds that the Veteran's PTSD symptoms (1) meet the criteria for a 100 percent rating, effective March 24, 2014 and (2) meet the criteria for a 70 percent rating, but not higher, from August 13, 2010 to March 23, 2014.  See 38 C.F.R. § 4.130, DC 9411.

A. Rating of 100 Percent Effective March 24, 2014

The Board finds that the Veteran's PTSD symptoms meet the criteria for a 100 percent rating, effective March 24, 2014. 

The effective date of an award based on a claim for increase of compensation is fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a).  This date is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o).

In its November 2014 rating decision, VA increased the rating of the Veteran's service-connected PTSD to 100 percent, effective October 14, 2014.  That effective date was based on the date of the VA examination that showed a definite worsening of the Veteran's PTSD symptoms.

However, in a March 24, 2014 privacy information release form issued to his Member of Congress, the Veteran reported that his health had become worse and that he had thoughts of committing suicide.  In his November 2015 notice of disagreement (VA Form 21-0958), the Veteran contended that his 100 percent rating should go back to November 18, 2011 because the October 2014 examiner said her evaluation was from the November 2011 date forward.

Based on the Veteran's March 24, 2014 statement, which is supported by clinical findings in the October 2014 VA examination, the Board resolves all doubt in the Veteran's favor and finds that an effective date of March 24, 2014 is appropriate for the 100 percent rating of his PTSD.  The Veteran's proposed earlier effective date of November 18, 2011 was considered and rejected by the Board because March 24, 2014 is the first date upon which the evidence on record showed a definite worsening, as demonstrated in a March 2014 examination.  The Board notes the lack of evidence showing a worsening between November 18, 2011 and March 24, 2014: medical records show the Veteran beginning to receive treatment for PTSD in 2014, and the Veteran noted his symptoms worsening on the March 24, 2014 privacy information release form issued to his Member of Congress.

B. Rating of 70 Percent from August 13, 2010 to March 23, 2014

The Board finds that the Veteran's PTSD symptoms meet the criteria for a 70 percent rating, but not higher, from August 13, 2010 to March 23, 2014.

The November 2011 VA examiner explicitly found that the Veteran has an occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  The examiner recorded recurrent and distressing recollections and dreams of the traumatic event, intense psychological distress at exposure to internal or external cues, feelings of detachment from others, sleep difficulty, and exaggerated startle response.  The examination also indicated the Veteran's disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and flattened affect-all of which are listed as possible symptoms that can cause an occupational and social impairment with reduced reliability and productivity commensurate to a 50 percent rating.  38 C.F.R. § 4.130, DC 9411.  Moreover, in the same examination, the Veteran denied suicidal ideation at that time.

Furthermore, the November 2011 examination expressly did not indicate that the Veteran had the following:  near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; inability to establish and maintain effective relationships; speech intermittently illogical, obscure, or irrelevant; suicidal ideation; neglect of personal appearance and hygiene; obsessional rituals which interfere with routine activities; spatial disorientation; and difficulty in adapting to stressful circumstances.  However, the expressed symptoms cause occupational and social impairment with deficiencies in most areas commensurate with a disability of picture and warrant to a 70 percent rating.

In addition, the November 2011 examiner assigned the Veteran a global assessment of functioning (GAF) score of 52, which falls under the GAF score range signifying moderate symptoms and difficulty functioning.  

Nevertheless, a veteran "may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117 (emphasis added); see also Mauerhan, 16 Vet. App. at 443 ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

The November 2011 VA examiner diagnosed the Veteran with PTSD with major depressive disorder and alcohol abuse.  The examiner found that both diagnoses, and accompanying symptoms, were secondary to PTSD.  The examiner noted that the Veteran acknowledged "regular" and "heavy" alcohol use occurring three to five times per week, or through drinking up to a full twelve-pack of beer per night.  While excessive alcohol consumption is not expressly listed as a symptom in Diagnostic Code 9411, it is reasonable to conclude that consuming large amounts of alcohol, at such high frequencies, would lead to occupational and social impairment with deficiencies in the Veteran's family relations, judgment, thinking, and mood.

Regarding social impairment, the Veteran expressed his deteriorating relationship with his youngest son, and his spouse noted that he "blows up" in conversations, "get[s] mad," and does not respect other people's opinions.  See Nov. 2011 VA examination; Oct. 2010 VA Form 21-4138.  She expressed "great concern" about his heavy and frequent alcohol consumption.  See Nov. 2011 VA examination.  The November 2011 VA examination report noted that the Veteran has suffered from mood disturbances and chronic irritability, leading him to acknowledge his role in family conflicts.  

Based on the aforementioned rating analysis, evaluations of 50 percent and 
70 percent are potentially applicable.  When, like here, there is an approximate balance of positive and negative evidence regarding a material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, despite the evidence that suggests a moderate, or 50 percent rating, the Board resolves doubt in the Veteran's favor and finds that the Veteran's disability picture more nearly approximates the criteria for a rating of 70 percent from August 13, 2010 to March 23, 2014.  See 38 C.F.R. § 4.7.

The Board notes that the evidence does not show symptoms of the severity, duration, or frequency as to cause total impairment from August 13, 2010 to March 23, 2014.  The November 2011 VA examination did not indicate such symptoms as memory loss, persistent danger of hurting others, gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place.  The examiner found him to be well-groomed and having good hygiene.  He presented to the examiner as having clear sensorium and adequate judgment, he was cooperative, and his speech was generally normal.  He has been married for at least 47 years.  See June 1984 marriage certificate; Nov. 2011 VA examination.  This is evidence showing that the Veteran can maintain at least one relationship and does not have total social impairment.  Based on his ability to care for his personal appearance, successfully interact with the examiner, and maintain a marriage, the Board does not find it appropriate to assign a rating of 100 percent for the Veteran's PTSD.  See 38 C.F.R. § 4.130, DC 9411.

C. Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  See, e.g., Vazquez-Claudio, 713 F.3d at 117 (a veteran "may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."); Mauerhan, 16 Vet. App. at 442-43 ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

The Veteran's symptoms, such as depressed mood, chronic sleep impairment, flattened affect, anxiety, and problems with mood/judgement/thinking, have been considered, and the Diagnostic Code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect that is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

III. Analysis for TDIU

As noted in the Introduction, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  

A. TDIU Eligibility from August 13, 2010 to March 23, 2014

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is service-connected for PTSD.  His combined rating from August 13, 2010 to March 23, 2014, after considering the increase awarded in this decision, is 70 percent disabling.  Id. § 4.25.  Therefore, he meets the threshold requirements for TDIU.  Id. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  See id. §§ 3.341, 4.16(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not sufficient, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In this case, the criteria for compensation based on TDIU have been met.  See 38 C.F.R. § 4.16(a).  According to the Veteran's statements during the November 2011 and October 2014 VA examinations, as well as through his representative in 2014, he worked for at least 30 years as a steelworker and then retired in 1996.  In his June 2012 employment questionnaire and application for increased compensation based on uemployability (VA Forms 21-4140-1 and 21-8940, respectively), during retirement, the Veteran briefly did maintenance work, and was also a self-employed painter.  On the same VA Form 21-8940, he stated that as of 2012, he could no longer work full-time due to his disability.  According to his August 1967 application for program of education, the Veteran completed high school in 1960, and then began to pursue a liberal arts education in college until 1961.  In the same application, he indicated that during his active service he enrolled in service school and trained to be an airplane mechanic; no qualification or rating appears to have been attained at the end of that training.  Thus, the Veteran's education and job history qualify him for low-skill labor or retail work only.

As discussed earlier, the Veteran's PTSD symptoms cause occupational and social impairment in most aspects of his life.  The Veteran acknowledged "regular" and "heavy" alcohol use occurring three to five times per week, or through drinking up to a full twelve-pack of beer per night.  See Nov. 2011 VA examination.  It is reasonable to conclude that consuming large amounts of alcohol, at such high frequencies, would lead to occupational and social impairment in the Veteran's labor or retail work.  Additionally, his spouse expressed "great concern" about his heavy and frequent alcohol consumption.  See id.  Moreover, as noted above, he has temper-related symptoms suffered from mood disturbances and chronic irritability.  See October 2010 VA Form 21-4138.  It is reasonable to conclude that such mood disturbances and chronic irritability would extend to his work and ability to hold substantially gainful employment.  As such, the Board finds that the Veteran would have been unable to secure or follow a substantially gainful occupation due to his service-connected disability from August 13, 2010 to March 23, 2014.  See 38 C.F.R. §§ 4.3, 4.16(a).

B. TDIU Eligibility Mootness from March 24, 2014

This decision awards the Veteran a 100 percent schedular rating for PTSD from March 24, 2014.  Additionally, a 100 percent schedular rating was already in effect from October 14, 2014 prior to this Board decision.  As such, the issue of benefits based on TDIU is moot, because the Veteran is receiving the maximum schedular benefits.  However, the U.S. Court of Appeals for Veterans Claims held that a veteran may be eligible for special monthly compensation (SMC) if he is 100 percent service-connected for one disability and considered unemployable, for TDIU purposes, based on another service-connected disability.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also 38 C.F.R. § 3.350(i).

The Board fully considered the Court's findings in Bradley, 22 Vet. App. at 294, and has determined that the Veteran could not receive SMC under 38 C.F.R. § 3.350(i) and an award of TDIU from March 24, 2014 onward is moot.  In order to qualify for SMC, a veteran must have a single service-connected disability rated as 100 percent and, (1) have an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).  Here, the Veteran is service-connected for only one disability, PTSD, and thus has no second disability upon which he could satisfy one of the possible criteria for SMC.  Also the evidence does not show that he is permanently housebound.


ORDER

Entitlement to an initial rating of 70 percent from August 13, 2010 to March 23, 2014 and a rating of 100 percent from March 24, 2014 are granted.

Entitlement to TDIU from August 13, 2010 to March 23, 2014 is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


